PER CURIAM.
Appellant challenges an order dismissing his petition for writ of mandamus which among other things sought review of a disciplinary action resulting in loss of gain time. The circuit court dismissed appellant’s action for failure to comply with section 58.085(2), Florida Statutes, the Prisoner Indigency Statute, regarding waiver of prepayment of court costs and fees for indigent prisoners. After the trial court issued its order, the supreme court in Schmidt v. Crusoe, 28 Fla. L. Weekly S367, — So.2d —, 2003 WL 1987971 (Fla. May 1, 2003), motion for reh’g filed, No. SC00-2512 (Fla. May 21, 2003), held that a prisoner who challenges loss of gain time as a result of a disciplinary action (a collateral criminal proceeding) is exempt from the requirements of the Prisoner In-digency Statute and is instead subject to the requirements of section 57.081(a), Florida Statutes (2001).
We, therefore, reverse and remand for the trial court to conduct further proceedings consistent with the dictates of Schmidt.
WOLF, C.J., ERVIN and BENTON, JJ., concur.